2treet NW Washington DC 20037 (202) 457-6000 Facsimile(202) 457-6315 January 6, 2011 Hwan Kim 202-457-8025 HKim@pattonboggs.com Mr. Mark Brunhofer Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Rexahn Pharmaceuticals, Inc. Form 10-K for the year ended December 31, 2009 Filed March 31, 2010 File No. 001-34079 Dear Mr. Brunhofer: On behalf of Rexahn Pharmaceuticals, Inc. (the “Company”), we hereby request that the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) grant the Company an extension for filing its response to the Staff’s comments regarding the above referenced Annual Report on Form 10-K for the year ended December 31, 2009 (“Form 10-K”) contained in the Staff’s letter to Tae Heum Jeong dated December 21, 2010.The Company expects to file its response to the Staff’s comments on the Form 10-K on or before January 21, 2011. The Company thanks you for your consideration of the requested extension and is available to answer any questions you may have. Respectfully submitted, /s/Hwan Kim Hwan Kim
